Attachment to Advisory Action
Applicants’ amendment filed 5/24/2021 has been fully considered; however, the amendment has not been entered given that it raises other new issues that would require further consideration and/or search.
With respect to new issues, independent claim 6 has been amended to require a multi-layer PVC film consisting of layers of polyvinyl chloride, with a particular concentration of plasticizers. It is the examiner's position that this is a new issue since this combination was not presented before and claims dependent on claim 6 were not presented before with this combination. Therefore, the amendment would require further consideration and/or search. 
Applicant refers to a request for entry into AFCP 2.0 within the submitted remarks, but a submitted PTO/SB/434 or equivalent form does not appear to have been submitted. Therefore, entry into AFCP 2.0 is denied. Should the Examiner be mistaken and a proper PTO/SB/434 has been submitted, the after final amendment cannot be reviewed and a search conducted within the guidelines of the pilot program and thus, the after final amendment is treated under pre-pilot procedure. 
Applicant's arguments filed 5/24/2021 have been fully considered but they are not persuasive. Since the amendment is not being entered for the reason given above, and all arguments by the Applicant concern the proposed amendments, such amendments are rendered moot and thus need not be addressed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.